
	
		IV
		110th CONGRESS
		2d Session
		S. CON. RES. 91
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 20, 2008
			Referred to the Committee on Armed Services
		
		CONCURRENT RESOLUTION
		Honoring Army Specialist Monica L. Brown,
		  of Lake Jackson, Texas, extending gratitude to her and her family, and pledging
		  continuing support for the men and women of the United States Armed Forces.
		  
	
	
		Whereas
			 Monica Brown, a medic serving in the 782nd Brigade Support Battalion, 4th
			 Brigade Combat Team, was deployed to Afghanistan in support of Operation
			 Enduring Freedom;
		Whereas
			 members of the United States Armed Forces were attacked by a roadside bomb in
			 the eastern Paktia province in Afghanistan on April 25, 2007;
		Whereas
			 Specialist Monica L. Brown, at age 19, ran through insurgent gunfire to save
			 the lives of fellow wounded soldiers injured after the roadside bomb tore
			 through their convoy of humvees;
		Whereas
			 Monica Brown is 1 of 25,109 women currently serving in the Armed Forces in
			 Afghanistan and Iraq, and 1 of 350,000 women serving in the United States
			 Army;
		Whereas
			 Monica Brown is the first woman in Afghanistan and only the second female
			 member of the Armed Forces since World War II to receive the Silver Star, the
			 Nation’s third-highest medal for valor; and
		Whereas
			 the thoughts and prayers of Congress and the people of the United States remain
			 with the families of all the members of the Armed Forces who are fighting to
			 ensure the Nation's freedom and safety: Now, therefore, be it
		
	
		That Congress—
			(1)honors Monica L. Brown, a Specialist in the
			 United States Army, who risked her life to save the lives of her fellow wounded
			 soldiers while serving in the Global War on Terror in Afghanistan, and
			 recognizes her for her bravery and heroism;
			(2)extends its deepest gratitude to Monica L.
			 Brown and her family in Lake Jackson, Texas; and
			(3)pledges its continued support for the men
			 and women of the United States Armed Forces.
			
	
		
			Passed the Senate
			 June 18, 2008.
			Nancy Erickson,
			Secretary
		
	
